Order, Supreme Court, Bronx County (Robert McDonald, J.), entered May 20, 1994, which denied petitioner’s application for a writ of habeas corpus and dismissed the proceeding, unanimously affirmed, without costs.
The petition was properly denied on the ground that the preliminary parole revocation hearing timely scheduled for March 3, 1994 was adjourned for the legitimate reason that the Rikers Island Judicial Center was closed on that day due to a snowstorm (see, Matter of Emmick v Enders, 107 AD2d 1066, 1067, appeal dismissed 65 NY2d 1050). Furthermore, respondents acted " 'energetically and scrupulously’ ” in rescheduling the hearing for March 8, when petitioner was unable to attend on the originally rescheduled day of March 7 (supra, at 1067). Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.